    Case 6:21-cv-00016 Document 76 Filed on 08/16/21 in TXSD Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION


STATE OF TEXAS; STATE OF
LOUISIANA,

                                                       Civ. Action No. 6:21-cv-00016
                      Plaintiffs,

       v.

The UNITED STATES OF AMERICA;
ALEJANDRO MAYORKAS, Secretary of the
United States Department of Homeland
Security, in his official capacity; UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY; TROY MILLER, Senior Official
Performing the Duties of the Commissioner of
U.S. Customs and Border Protection, in his
official capacity; U.S. CUSTOMS AND
BORDER PROTECTION; TAE JOHNSON,
Acting Director of U.S. Immigration and
Customs Enforcement, in his official capacity;
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT;          TRACY        RENAUD,
Senior Official Performing the Duties of the
Director of the U.S. Citizenship and
Immigration Services, in her official capacity;
U.S. CITIZENSHIP AND IMMIGRATION
SERVICES,


                      Defendants.




             PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

      Plaintiffs submit the following Notice of Supplemental Authority to advise the Court of

two recent decisions enjoining unlawful federal agency action related to immigration.
    Case 6:21-cv-00016 Document 76 Filed on 08/16/21 in TXSD Page 2 of 4




      First, in Texas v. Biden, No. 2:21-cv-67, 2021 WL 3603341 (N.D. Tex. Aug. 13, 2021), the

court held that DHS’s attempted rescission of the Migrant Protection Protocols violated the

Administrative Procedure Act (“APA”) as well as the Immigration and Nationality Act (“INA”).

See Ex. A. It both vacated the relevant agency memorandum and ordered the federal government

“to enforce and implement MPP in good faith” until the identified legal defects could be cured.

Ex. A at 52; 2021 WL 3603341 at *27.

      Second, in Texas v. United States, No. 1:18-cv-68, 2021 WL 3025857 (S.D. Tex. July 16,

2021), the court held that DHS’s Deferred Action for Childhood Arrivals (“DACA”) policy was

unlawful. See Ex. B. Judge Hanen “vacated” the “DACA Memorandum and the DACA program

that it created” and “enjoined [DHS] from approving any new DACA applications and granting

the attendant status.” Ex. B at 77; 2021 WL 3025857, at *41. The court entered a separate

permanent injunction. See Ex. C.

      Both decisions are relevant to many of the issues currently before this Court. Both courts

held that (1) the plaintiff States had standing to challenge the federal government’s immigration

policies, (2) review was appropriate under the APA, (3) the federal defendants had violated the

APA and the INA, and (4) the plaintiff States were entitled to injunctive relief.




                                                    2
     Case 6:21-cv-00016 Document 76 Filed on 08/16/21 in TXSD Page 3 of 4




Date: August 16, 2021              Respectfully submitted.

KEN PAXTON                         /s/ Patrick K. Sweeten
Attorney General of Texas          PATRICK K. SWEETEN
                                   Deputy Attorney General for Special Litigation
BRENT WEBSTER                      Attorney-in-Charge
First Assistant Attorney General   Texas Bar No. 00798537
                                   Southern District of Texas Bar No. 1829509
JUDD E. STONE II                   patrick.sweeten@oag.texas.gov
Solicitor General
                                   WILLIAM T. THOMPSON
                                   Deputy Chief, Special Litigation Unit
                                   Texas Bar No. 24088531
                                   Southern District of Texas Bar No. 3053077
                                   will.thompson@oag.texas.gov

                                   RYAN D. WALTERS
                                   Special Counsel
                                   Texas Bar No. 24105085
                                   Southern District of Texas Bar No. 3369185
                                   ryan.walters@oag.texas.gov


                                   OFFICE OF THE ATTORNEY GENERAL
                                   P.O. Box 12548 (MC-009)
                                   Austin, Texas 78711-2548
                                   Tel.: (512) 463-2100
                                   Fax: (512) 457-4410

                                   COUNSEL FOR PLAINTIFF STATE OF TEXAS




                                             3
      Case 6:21-cv-00016 Document 76 Filed on 08/16/21 in TXSD Page 4 of 4




                                              JEFF LANDRY
                                              LOUISIANA ATTORNEY GENERAL

                                              /s/Joseph S. St. John
                                              ELIZABETH B. MURRILL
                                              Solicitor General
                                              JOSEPH S. ST. JOHN
                                              Deputy Solicitor General

                                              Louisiana Department of Justice
                                              1885 N. Third St.
                                              Baton Rouge, LA 70804
                                              (225) 326-6766
                                              murrille@ag.louisiana.gov
                                              stjohnj@ag.louisiana.gov

                                              COUNSEL FOR PLAINTIFF STATE OF LOUISIANA


                              CERTIFICATE OF COMPLIANCE

        I certify that the total number of words in this response, exclusive of the matters designated

for omission, is 248, as counted by Microsoft Word.

                                                     /s/ Patrick K. Sweeten
                                                     PATRICK K. SWEETEN



                                  CERTIFICATE OF SERVICE

        I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on August 16, 2021, which automatically serves all counsel of record who are

registered to receive notices in this case.

                                                     /s/ Patrick K. Sweeten
                                                     PATRICK K. SWEETEN




                                                        4
